Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 

Detailed Action
This Office action is made in response to Amendment, filed August 1, 2022 (“Reply”).  Applicant has amended Claims 1 and 11.  As amended, Claims 1 – 20 are presented for examination.

In Office action of April 1, 2022 (“Office Action”):
Claim(s) 1 – 6, 8 – 16 and 18 - 20 were rejected under 35 U.S.C. 103 as being unpatentable over Perez et al., US Pub. 2012/0124456 A1 (hereinafter Perez) in view of Newell et al., US Pub. 2019/0174190 A1 (hereinafter Newell).
Claims 7 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Newell as applied to claims 1 and 11 above, and further in view of Kang et al., US Pub. 2011/0134026 A1 (hereinafter Kang).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) determining a user’s emotional reaction to a proposed media recommendation and then performing an action based on the emotional indicator which falls within the “Mental Process” grouping of abstract ideas, as it is a concept which could be performed in the human mind.  

Claims 1 and 11 –
	Step 2A, Prong 1 – With regards to independent Claims 1 and 11, the limitations of recommending media to a user, determining the user’s emotional reaction to the proposed media recommendation and then performing an action based on the emotional indicator, under the broadest reasonable interpretation could be performed in the human mind or with pen and paper as a title of a recommended content could be spoken aloud to a user or written on paper.  Then, the user’s reaction to this presented title could be observed with the human mind to see if the user is excited, scared, bored, etc.  The limitation of performing an action related to the recommended title based on the emotional indicator is broad and could include speaking or writing down a different recommended title.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

	Step 2A, Prong 2 – With regards to independent Claims 1 and 11, this judicial exception is not integrated into a practical application because the additional elements of a sensor for capturing images and control circuitry of Claim 11 are generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Accordingly, these additional elements in independent Claim 11 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract ideas.  The claims are directed to an abstract idea. 

Step 2B – Independent Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a sensor for capturing images and control circuitry of Claim 11, when considered separately and in combination, do not add significantly more to the exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a sensor to capture images of a user and control circuitry to perform the steps of determining a user’s emotional reaction to a proposed media recommendation and then performing an action based on the emotional indicator amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components do not add significantly more.  Therefore, the additional elements do not provide an inventive concept.  The claim are not patent eligible.


Claims 2 – 10 and 12 - 20
	Step 2A, Prong 1 – Claims 2 – 10 and 12 – 20 further clarify the abstract idea of determining a user’s emotional reaction to a proposed media recommendation and then performing an action based on the emotional indicator by further defining the action, further indicating the detecting of emotions, by further defining facial characteristics as related to emotional indicators and applying the abstract idea to more users.  Under their broadest reasonable interpretation, these limitations could be performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  Claims 2 – 10 and 12 – 20 do not introduce any new additional elements.  Thus, an analysis for Step 2A, Prong 2 and Step 2B is unnecessary.
Therefore, Claims 1 - 20 are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1 – 6, 8 – 16 and 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly et al., US Pub. 2010/0306671 A1 (hereinafter Mattingly) in view of Perez et al., US Pub. 2012/0124456 A1 (hereinafter Perez).


In regards to Claim 1, Mattingly discloses a method comprising: 
generating for presentation to a user an identifier for an initial recommended media asset (Mattingly: [0075], where a party queue of nominated movie or show titles [identifier for an initial recommended media asset] is displayed, for example in a two dimensional grid which is available to each party member [presentation to a user]); 
capturing one or more images while generating for presentation the identifier for the initial recommended media asset to the user (Mattingly: [0056] and [0003], where a user retrieves a saved avatar to represent the user in virtual environments; [0019], where users may nominate movie or television selections for group viewing; [0021], where an avatar may convey the user’s excitement with a particular movie or television show which has been nominated; [0080], where avatars may be used to convey emotions and feelings during the nomination and selection process by allowing a user to react to a movie nomination and express the response to the other users).
detecting, during presentation of the identifier of the initial recommended media asset, an emotional indicator of the user based on the one or more captured images, wherein the initial recommended media asset is not being played while capturing the one or more images and while detecting the emotional indicator of the user (Mattingly: [0080], where avatars may be used to convey emotions and feelings during the nomination and selection process by allowing a user to react to a movie nomination and express the response to the other users; [0112], where after nominations for media entities have been presented and before a selection is made, an avatar representing one of the users performs animations conveying the user’s emotions regarding the nominated media entities; [0078], where the movie or show is selected by the highest number of votes ); and 
performing, based on the detected emotional indicator, an action related to the identifier for the initial recommended media asset (Mattingly: [0078], where after content has been nominated and users have expressed their emotions regarding the nominated content, either the host selects a specific movie/show or the movie/show is selected based on the selection with the highest number of votes).
But Mattingly fails to explicitly disclose capturing one or more images of the user (emphasis added to distinguish elements not explicitly taught by Mattingly).
	Perez from a similar endeavor teaches capturing one or more images of the user (Perez: Fig. 1 and [0018], where the system includes a capture device for capturing image data relating to the user; Fig. 2 and [0022], where the capture device 20 may include a camera 22; Fig. 2 and [0033] - [0034], where the capture device captures facial data of the user used by the facial recognition engine and where software engines recognize traits such as mood, emotional state and attentiveness while the user is receiving content).
	Perez discloses content delivery and identifying users, ([0002]).  Mattingly also discloses delivering content, ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattingly in view of Perez such that the avatars of Mattingly which represent emotions of the user ([0006]) are similar to the captured images of users in Perez which detect emotions of the users ([0003]). 
	

Regarding Claim 2, the combined teaching of Mattingly and Perez discloses the method of claim 1, wherein: 
the detected emotional indicator indicates the user is not interested in the initial recommended media asset (Perez: Fig. 6A and [0095], where the system determines user attentiveness; [0049], where user’s attentiveness to particular presented content may have a wide variety of physical indicator, including facial expression sense by facial recognition engine 52.  User frequently looking away from content may be an indicator that the user has a low attentiveness to the content); and 
the action comprises generating for presentation an identifier for an updated recommended media asset (Perez: Fig. 6A and [0096], where user’s preference are searched for new content to provide to the user, step 288).

Regarding Claim 3, the combined teaching of Mattingly and Perez disclose the method of claim 2, further comprising: 
retrieving a user profile associated with the user (Perez: Figs. 2 and 4A, [0033] and [0077], where the user is detected by the capture device and the identity of the user is determined by the user profile;  [0042], where the system may determine a user identity in the field of view of the capture device 20); 
wherein the updated recommended media asset associated with the identifier is determined based on the retrieved user profile and the detected emotional indicator (Perez: Fig. 5A and [0089] – [0091], where after the system identified a mood and/or emotional state for the user, the system searches the user preferences to determine content to be presented which content is tailored to the user’s mood and/or emotional state according to the personal preference of the user).

Regarding Claim 4, the combined teaching of Mattingly and Perez discloses the method of claim 1, wherein: 
the detected emotional indicator indicates the user is interested in the initial recommended media asset (Perez: Fig. 6A and [0097], where it is determined that the user’s attentiveness is above a predefined threshold for the current content); and 
the action comprises generating for presentation the initial recommended media asset (Perez: Fig. 6A and [0097], where if the user’s attentiveness is above the predefined threshold, the current content is maintained or continues to be presented to the user).

Regarding Claim 5, the combined teaching of Mattingly and Perez discloses the method of claim 1, wherein detecting the emotional indicator of the user comprises identifying at least one of a facial expression of the user or body language of the user (Perez: [0049], where user’s attentiveness to particular presented content may have a wide variety of physical indicator, including body language, posture, and facial expression sensed by facial recognition engine 52 and body language engine 58.  User frequently looking away from content may be an indicator that the user has a low attentiveness to the content; [0037], where the body language engine 58 and library 60 may be used to identify whether a user is paying attention to presented content, i.e., determine if the user is looking away, restless or fidgety).

Regarding Claim 6, the combined teaching of Mattingly and Perez discloses the method of claim 1, further comprising: 
detecting an initial emotional indicator of the user prior to generating for presentation the identifier for the initial recommended media asset (Perez: [0003], where the emotional state or mood of the user is identified; Perez: Fig. 5A and [0089], where visual indicator of emotional state may be detected, step 230); 
wherein the identifier for the initial recommended media asset is generated for presentation based on the initial emotional indicator of the user (Perez: [0003], where content is provided to the user based on the emotional state or mood of the user; Fig. 5A and [0091], where system searches user preferences to determine content to be presented tailored to the user’s mood and/or emotional state).
	

Regarding Claim 8, the combined teaching of Mattingly and Perez discloses the method of claim 1, further comprising: 
storing in memory a table of facial characteristics and corresponding emotional indicators (Perez: [0035], where facial expressions library 54 may include stored facial filters for identifying when a user is crying, laughing, frowning, smiling, yawning, scowling, cringing, sleeping and a variety of other visual indicators associated with a particular mood/emotional state; [0034], where facial expression library 54 includes a collection of facial expression filters used to identify a user’s facial expression); 
wherein detecting the emotional indicator of the user based on the one or more captured images comprises: 
identifying facial characteristics of a face of the user in the one or more captured images (Perez: [0034], user facial data is captured by a capture device;  [0046], where user’s physical characteristics may be captured; [0018], where a capture device captures images relating to users and used to identify users and user traits); 
comparing the identified facial characteristics to the stored facial characteristics (Perez: Fig. 2 and [0034], where the facial recognition engine 52 compares the data of the user captured by the capture device to the facial expression filters in the facial expressions library 54 to identify a user’s facial expression); 
determining, based on the comparison, whether the identified facial characteristics match the stored facial characteristics (Perez: Fig. 2 and [0046], where facial recognition engine 52 may make determinations whether a user is exhibiting traits indicative of a particular mood/emotion if they match corresponding filters in the facial expressions library 54); and 
in response to determining the identified facial characteristics match the stored facial characteristics, determining the emotional indicator of the user is the emotional indicator that corresponds to the matched facial characteristic (Perez: Fig. 2 and [0047], where user’s mood/emotional state is classified as a particular mood/emotional state if the particular mood/emotion is exhibited above some predetermined threshold value).

Regarding Claim 9, the combined teaching of Mattingly and Perez discloses the method of claim 1, further comprising: 
identifying a plurality of users in a vicinity of user equipment, wherein the user is included in the plurality of users, and at least one of the plurality of users is detected by facial recognition (Perez: Fig. 1 and [0018] – [0019], where one or more users may be in an environment 5 capable of receiving content.  For example, three users are represented in Fig. 1.  Capture device 20 may be used to identify users; [0004], where user identity is detected via a facial recognition engine); 
capturing one or more images of the plurality of users while generating for presentation the identifier for the initial recommended media asset to the user (Perez: Fig. 4B and [0081], where the capture device detects the one or more new users, step 180; Fig. 4A and [0078], where content customized for a user is identified and the customized content is recommended to the user, step 166); 
detecting, based on the captured images, respective emotional indicators of the plurality of users while generating for presentation the identifier for the initial recommended media asset to the user (Perez: Fig. 2 and [0033], where users and user traits such as mood and emotional state are recognized; [0048], where the mood/emotional state may be independently set for each user, depending on the detected physical traits of each user); and 
determining an aggregate emotional indicator of the plurality of users wherein the action to be performed is determined based on the aggregate emotional indicator of the plurality of users (Perez: [0048], where a mood/emotional state is determined for a group of users together by taking a predominant  mood/emotional state exhibited by the respective group members; [0016], where the system may search for shared content preferences between the users and identify content which all of the users may enjoy together; [0071], where content is presented to a group of users based on finding common interest between users when all users are interacting with the environment; [0081], where group-based preferences are taken into account which may result in change in the presented content; [0086], where recommended content may be presented if it is accepted by the group).

Regarding Claim 10, the combined teaching of Mattingly and Perez discloses the method of claim 9, wherein detecting respective emotional indicators of the plurality of users comprises identifying at least one of facial expressions of the users or body language of the users (Perez: [0049], where user’s attentiveness to particular presented content may have a wide variety of physical indicator, including body language, posture, and facial expression sensed by facial recognition engine 52 and body language engine 58.  User frequently looking away from content may be an indicator that the user has a low attentiveness to the content; [0037], where the body language engine 58 and library 60 may be used to identify whether a user is paying attention to presented content, i.e., determine if the user is looking away, restless or fidgety).

In regards to Claim 11, Mattingly discloses a system comprising: 
control circuitry (Mattingly: Fig. 4 and [0063], where the system includes a computer which includes a processing unit 120) configured to: 
generate for presentation to the user an identifier for an initial recommended media asset, wherein the one or more images are captured while generating for presentation the identifier for the initial recommended media asset to the user (Mattingly: [0075], where a party queue of nominated movie or show titles [identifier for an initial recommended media asset] is displayed, for example in a two dimensional grid which is available to each party member [presentation to a user]; [0056] and [0003], where a user retrieves a saved avatar to represent the user in virtual environments; [0019], where users may nominate movie or television selections for group viewing; [0021], where an avatar may convey the user’s excitement with a particular movie or television show which has been nominated; [0080], where avatars may be used to convey emotions and feelings during the nomination and selection process by allowing a user to react to a movie nomination and express the response to the other users);
detect, during presentation of the identifier of the initial recommended media asset, an emotional indicator of the user based on the one or more captured images, wherein the initial recommended media asset is not being played while capturing the one or more images and while detecting the emotional indicator of the user (Mattingly: [0080], where avatars may be used to convey emotions and feelings during the nomination and selection process by allowing a user to react to a movie nomination and express the response to the other users; [0112], where after nominations for media entities have been presented and before a selection is made, an avatar representing one of the users performs animations conveying the user’s emotions regarding the nominated media entities; [0078], where the movie or show is selected by the highest number of votes); and 
perform, based on the detected emotional indicator, an action related to the identifier for the initial recommended media asset (Mattingly: [0078], where after content has been nominated and users have expressed their emotions regarding the nominated content, either the host selects a specific movie/show or the movie/show is selected based on the selection with the highest number of votes).
But Mattingly fails to explicitly disclose a sensor configured to capture one or more images of a user; and capturing one or more images of the user (emphasis added to distinguish elements not explicitly taught by Mattingly).
	Perez from a similar endeavor teaches a sensor configured to capture one or more images of a user (Perez: Fig. 1 and [0018], where system 10 includes a capture device 20 for capturing image and audio data relating to one or more users and/or objects sensed by the capture device);
capturing one or more images of the user (Perez: Fig. 1 and [0018], where the system includes a capture device for capturing image data relating to the user; Fig. 2 and [0022], where the capture device 20 may include a camera 22; Fig. 2 and [0033] - [0034], where the capture device captures facial data of the user used by the facial recognition engine and where software engines recognize traits such as mood, emotional state and attentiveness while the user is receiving content).
Perez discloses content delivery and identifying users, (Perez: [0002]).  Mattingly also discloses delivering content, (Mattingly: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattingly in view of Perez such that the avatars of Mattingly which represent emotions of the user (Mattingly: [0006]) are similar to the captured images of users in Perez which detect emotions of the users (Perez: [0003]).


Regarding Claim 12, the combined teaching of Mattingly and Perez discloses the system of claim 11, wherein: 
the detected emotional indicator indicates the user is not interested in the initial recommended media asset (Perez: Fig. 6A and [0095], where the system determines user attentiveness; [0049], where user’s attentiveness to particular presented content may have a wide variety of physical indicator, including facial expression sense by facial recognition engine 52.  User frequently looking away from content may be an indicator that the user has a low attentiveness to the content); and 
the action comprises generating for presentation an identifier for an updated recommended media asset (Perez: Fig. 6A and [0096], where user’s preference are searched for new content to provide to the user, step 288).

Regarding Claim 13, the combined teaching of Mattingly and Perez discloses the system of claim 12, wherein the control circuitry is further configured to: 
retrieve a user profile associated with the user (Perez: Figs. 2 and 4A, [0033] and [0077], where the user is detected by the capture device and the identity of the user is determined by the user profile;  [0042], where the system may determine a user identity in the field of view of the capture device 20); and 
determine the updated recommended media asset associated with the identifier based on the retrieved user profile and the detected emotional indicator (Perez: Fig. 5A and [0089] – [0091], where after the system identified a mood and/or emotional state for the user, the system searches the user preferences to determine content to be presented which content is tailored to the user’s mood and/or emotional state according to the personal preference of the user).

Regarding Claim 14, the combined teaching of Mattingly and Perez discloses the system of claim 11, wherein: 
the detected emotional indicator indicates the user is interested in the initial recommended media asset (Perez: Fig. 6A and [0097], where it is determined that the user’s attentiveness is above a predefined threshold for the current content); and 
the action comprises generating for presentation the initial recommended media asset (Perez: Fig. 6A and [0097], where if the user’s attentiveness is above the predefined threshold, the current content is maintained or continues to be presented to the user).

Regarding Claim 15, the combined teaching of Mattingly and Perez discloses the system of claim 11, wherein the control circuitry is configured to detect the emotional indicator of the user by identifying at least one of a facial expression of the user or body language of the user (Perez: [0049], where user’s attentiveness to particular presented content may have a wide variety of physical indicator, including body language, posture, and facial expression sensed by facial recognition engine 52 and body language engine 58.  User frequently looking away from content may be an indicator that the user has a low attentiveness to the content; [0037], where the body language engine 58 and library 60 may be used to identify whether a user is paying attention to presented content, i.e., determine if the user is looking away, restless or fidgety).

Regarding Claim 16, the combined teaching of Mattingly and Perez discloses the system of claim 11, wherein the control circuitry is further configured to: 
detect an initial emotional indicator of the user prior to generating for presentation the identifier for the initial recommended media asset (Perez: [0003], where the emotional state or mood of the user is identified; Perez: Fig. 5A and [0089], where visual indicator of emotional state may be detected, step 230); and 
generate for presentation the identifier for the initial recommended media asset based on the initial emotional indicator of the user (Perez: [0003], where content is provided to the user based on the emotional state or mood of the user; Fig. 5A and [0091], where system searches user preferences to determine content to be presented tailored to the user’s mood and/or emotional state).

Regarding Claim 18, the combined teaching of Mattingly and Perez discloses the system of claim 11, wherein the control circuitry is further configured to: 
store in memory a table of facial characteristics and corresponding emotional indicators (Perez: [0035], where facial expressions library 54 may include stored facial filters for identifying when a user is crying, laughing, frowning, smiling, yawning, scowling, cringing, sleeping and a variety of other visual indicators associated with a particular mood/emotional state; [0034], where facial expression library 54 includes a collection of facial expression filters used to identify a user’s facial expression); and 
detect the emotional indicator of the user based on the one or more captured images by: 
identifying facial characteristics of a face of the user in the one or more captured images (Perez: [0034], user facial data is captured by a capture device; [0046], where user’s physical characteristics may be captured; [0018], where a capture device captures images relating to users and used to identify users and user traits); 
comparing the identified facial characteristics to the stored facial characteristics (Perez: Fig. 2 and [0034], where the facial recognition engine 52 compares the data of the user captured by the capture device to the facial expression filters in the facial expressions library 54 to identify a user’s facial expression); 
determining, based on the comparison, whether the identified facial characteristics match the stored facial characteristics (Perez: Fig. 2 and [0046], where facial recognition engine 52 may make determinations whether a user is exhibiting traits indicative of a particular mood/emotion if they match corresponding filters in the facial expressions library 54); and 
in response to determining the identified facial characteristics match the stored facial characteristics, determining the emotional indicator of the user is the emotional indicator that corresponds to the matched facial characteristic (Perez: Fig. 2 and [0047], where user’s mood/emotional state is classified as a particular mood/emotional state if the particular mood/emotion is exhibited above some predetermined threshold value).

Regarding Claim 19, the combined teaching of Mattingly and Perez discloses the system of claim 11, wherein the control circuitry is further configured to: 
identify a plurality of users in a vicinity of user equipment, wherein the user is included in the plurality of users, and at least one of the plurality of users is detected by facial recognition (Perez: Fig. 1 and [0018] – [0019], where one or more users may be in an environment 5 capable of receiving content.  For example, three users are represented in Fig. 1.  Capture device 20 may be used to identify users; [0004], where user identity is detected via a facial recognition engine); 
capture one or more images of the plurality of users while generating for presentation the identifier for the initial recommended media asset to the user (Perez: Fig. 4B and [0081], where the capture device detects the one or more new users, step 180; Fig. 4A and [0078], where content customized for a user is identified and the customized content is recommended to the user, step 166); 
detect, based on the captured images, respective emotional indicators of the plurality of users while generating for presentation the identifier for the initial recommended media asset to the user (Perez: Fig. 2 and [0033], where users and user traits such as mood and emotional state are recognized; [0048], where the mood/emotional state may be independently set for each user, depending on the detected physical traits of each user); 
determine an aggregate emotional indicator of the plurality of users (Perez: [0048], where a mood/emotional state is determined for a group of users together by taking a predominant  mood/emotional state exhibited by the respective group members; [0016], where the system may search for shared content preferences between the users and identify content which all of the users may enjoy together; [0071], where content is presented to a group of users based on finding common interest between users when all users are interacting with the environment; [0081], where group-based preferences are taken into account which may result in change in the presented content).; and 
perform the action based on the aggregate emotional indicator of the plurality of users (Perez: [0071], where content is presented to a group of users based on finding common interest between users when all users are interacting with the environment; [0081], where group-based preferences are taken into account which may result in change in the presented content; [0086], where recommended content may be presented if it is accepted by the group).

Regarding Claim 20, the combined teaching of Mattingly and Perez discloses the system of claim 19, wherein detecting respective emotional indicators of the plurality of users comprises identifying at least one of facial expressions of the users or body language of the users (Perez: [0049], where user’s attentiveness to particular presented content may have a wide variety of physical indicator, including body language, posture, and facial expression sensed by facial recognition engine 52 and body language engine 58.  User frequently looking away from content may be an indicator that the user has a low attentiveness to the content; [0037], where the body language engine 58 and library 60 may be used to identify whether a user is paying attention to presented content, i.e., determine if the user is looking away, restless or fidgety).



Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Perez as applied to claims 1 and 11 above, and further in view of Kang et al., US Pub. 2011/0134026 A1 (hereinafter Kang).

Regarding Claim 7, the combined teaching of Mattingly and Perez discloses the method of claim 1, further comprising: 
generating for presentation a plurality of identifiers for respective initial recommended media assets, wherein the plurality of identifiers for the respective initial recommended media assets includes the identifier for the initial recommended media asset (Perez: Fig. 6A and [0094], where system recommends content to a user, step 266 and present the content to the user, step 270; [0072], where the system may prompt the user with a recommendation of content before providing it and whether to prompt a user with recommendations or to simply present the content, may be set by user preference).  
But Mattingly and Perez do not explicitly disclose wherein the emotional indicator of the user is detected while receiving a command from the user to scroll through the identifiers of the plurality of initial recommended media assets.
	Kang from a similar endeavor teaches wherein the emotional indicator of the user is detected while receiving a command from the user to scroll through the identifiers of the plurality of initial recommended media assets (Kang: Figs. 7 and 9 and [0081] – [0090], where a content list is displayed.  When user selects an object in the content list from screen 710, the image display apparatus monitor the emotional state of the user).
	Because there is a need to sharing content according to emotional information of a user, considerable efforts have focused on enhancing usability of image display apparatuses such as, for example, capturing a photo, (Kang: [0003] – [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattingly and Perez in view of Kang such that emotional information for a user may be identified when a content list is displayed, (Kang: [0081] and [0084]).  Content can also be recommended to a plurality of users based on emotional information of the users when a content list is displayed, (Kang: Fig. 19 and [0115]).


Regarding Claim 17, the combined teaching of Mattingly and Perez discloses the system of claim 11, wherein the control circuitry is further configured to: 
generate for presentation a plurality of identifiers for respective initial recommended media assets, wherein the plurality of identifiers for the respective initial recommended media assets includes the identifier for the initial recommended media asset (Perez: Fig. 6A and [0094], where system recommends content to a user, step 266 and present the content to the user, step 270; [0072], where the system may prompt the user with a recommendation of content before providing it and whether to prompt a user with recommendations or to simply present the content, may be set by user preference).  
But Mattingly and Perez do not explicitly disclose detect the emotional indicator of the user while receiving a command from the user to scroll through the identifiers of the plurality of initial recommended media assets.
Kang from a similar endeavor teaches detect the emotional indicator of the user while receiving a command from the user to scroll through the identifiers of the plurality of initial recommended media assets (Kang: Figs. 7 and 9 and [0081] – [0090], where a content list is displayed.  When user selects an object in the content list from screen 710, the image display apparatus monitor the emotional state of the user).
Because there is a need to sharing content according to emotional information of a user, considerable efforts have focused on enhancing usability of image display apparatuses such as, for example, capturing a photo, (Kang: [0003] – [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattingly and Perez in view of Kang such that emotional information for a user may be identified when a content list is displayed, (Kang: [0081] and [0084]).  Content can also be recommended to a plurality of users based on emotional information of the users when a content list is displayed, (Kang: Fig. 19 and [0115]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huet et al., US Pub. 2021/0174590 A1 disclose determining whether the user is smiling, happy, frowning, sad, mad, excited, stimulated, interested in a content recommendation, ([0050]).
Strubbe et al., US Patent 5,483,278 disclose a mood profile of a viewer which indicates a programming preference based on viewer’s current mood, (col. 6 ll. 39 – 54).
Gutta et al., WO 02/43391 A1 disclose recommendation for television programming based on the current mood of the user, (p. 1 ll. 2 – 5).
El Kaliouby et al., US Pub. 2012/0222058 A1 disclose analyzing people’s mental states as they view videos and recommendations for other videos, ([0019]).
El Kaliouby et al., US Pub. 2015/0350730 A1 disclose recommending of a media presentation to an individual based on aggregated mental state data, ([0037]).
S. E. Shepstone, Z. Tan and S. H. Jensen, "Using Audio-Derived Affective Offset to Enhance TV Recommendation," in IEEE Transactions on Multimedia, vol. 16, no. 7, pp. 1999-2010, Nov. 2014, doi: 10.1109/TMM.2014.2337845 disclose determining a user’s mood profile and providing content recommendations, (Abstract).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421